Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "216" and "218" have both been used to designate "vertical direction” in Figs. 2-4 (it  is noted that the reference character 218 is designated as “horizontal direction” in the instant specification, paragraph 39).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting 

		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public 	policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the 	“right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory 	double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined 	application claim is not patentably distinct from the reference claim(s) because the examined application claim 	is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 	1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In 	re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 	(CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 	163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to 	overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the 	reference application or patent either is shown to be commonly owned with this application, or claims an 	invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal 	disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit 	http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A 	web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 	Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 	information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-	info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,367,259.
	Respecting claims 21-40, although the conflicting claims are not identical, they are not patentably distinct from each other because despite variation in the claim languages, the claimed subject matters of a ground plane; a planar reflector; antenna elements, antenna radiating pattern, main beam, first second printed circuit boards, radome, a switch and a phase-shifter, with their connections and functions as recited in claims 21-40 of the instant application are essentially covered by that of claims 1-18 of the U.S Patent No. 10,367,259.
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
June 10, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845